NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed on 03/12/2019 claims a foreign priority applications JP 2018-049753 filed on 03/16/2018 and JP 2018-233031 filed on 12/13/2018.

Withdrawal of Rejections
The response and amendments filed on 05/02/2022 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 102 as being anticipated by Miyake (US 2007/0243613 A1 - cited in the IDS filed on 09/04/2019) as indicated in the office action mailed on 02/18/2022. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendment wherein, in particular, the amendments to claims 1 and 7 preclude the use of a photocatalyst in the cell adhesive material of claim 1 or cell non-adhesive material of claim 7 (see page 7 of Applicant’s remarks filed on 05/02/2022). 

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, the cited reference of record by Miyake is considered to be the closest prior art to the claimed invention. However, Miyake teaches forming pattern on a base material by using a photocatalyst-containing cell adhesive layer that is decomposed or denatured by action of the photocatalyst whereas the instant claim’s cell adhesive material does not contain a photocatalyst (see page 8 of Applicant’s remarks filed on 05/02/2022). Therefore, any changes or modification to the Miyake reference to arrive at the claimed invention would be considered as “a substantial reconstruction and redesign of the elements shown in the primary reference as well as a change in the basic principle under which the primary reference construction was designed to operate” (MPEP 2143.01 (VI)). 
	Accordingly, a search of the prior arts does not reveal any disclosures that teaches or suggests the claim’s cell tissue producing methods and all the limitations therewith. Thus, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653